Case: 11-10420     Document: 00511846152         Page: 1     Date Filed: 05/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 7, 2012
                                     No. 11-10420
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALONSO SERRANO-CHAIREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:10-CR-57-1


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Alonso Serrano-Chairez appeals his conviction of
illegal reentry following removal. His sole contention is that the district court
committed reversible plain error by adjusting his offense level by 16 levels,
pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii), because it based the adjustment only
on the presentence report’s characterization of his burglary conviction, without
reference to any documents approved by Shepard v. United States, 544 U.S. 13
(2005).     The government has supplemented the record with state court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10420        Document: 00511846152   Page: 2   Date Filed: 05/07/2012

                                    No. 11-10420

documents relevant to Serrano-Chairez’s prior conviction and has moved
alternatively for summary affirmance, dismissal, or an extension of time in
which to file a brief.
      As no objection was raised to the 16-level adjustment in the district court,
our review is for plain error. See United States v. Martinez-Vega, 471 F.3d 559,
561 (5th Cir. 2006). To establish plain error, a defendant must show a forfeited
error that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If the defendant makes such a showing,
we have the discretion to correct the error, but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      The state court documents indicate that Serrano-Chairez was convicted
of burglary by entering a habitation with the intent to commit theft, pursuant
to section 30.03(a)(1) of the Texas Penal Code. The prior conviction constituted
a crime of violence, see United States v. Constante, 544 F.3d 584, 585-86 (5th Cir.
2008). Serrano-Chairez cannot demonstrate reversible plain error, see Puckett,
556 U.S. at 135.
      AFFIRMED; MOTION DENIED AS MOOT.




                                          2